RECOMMENDED FOR FULL-TEXT PUBLICATION
             Pursuant to Sixth Circuit Rule 206           2    Anderson, et al. v. Spear, et al.            No. 02-5529
    ELECTRONIC CITATION: 2004 FED App. 0025P (6th Cir.)
                File Name: 04a0025p.06                    OF ELECTION FINANCE, Frankfort, Kentucky, for
                                                          Appellees. ON BRIEF: Thomas J. Marzen, James Bopp, Jr.,
                                                          BOPP, COLESON & BOSTROM, Terre Haute, Indiana, for
UNITED STATES COURT OF APPEALS                            Appellants. D. Brent Irvin, Janet M. Graham, OFFICE OF
                                                          THE ATTORNEY GENERAL, Frankfort, Kentucky,
               FOR THE SIXTH CIRCUIT                      Rosemary F. Center, Jennifer B. Hans, KENTUCKY
                 _________________                        REGISTRY OF ELECTION FINANCE, Frankfort,
                                                          Kentucky, for Appellees.
 HOBART WARD ANDERSON, et X
 al.,                               -                                         _________________
           Plaintiffs-Appellants, -                                               OPINION
                                    -   No. 02-5529
                                    -                                         _________________
             v.                      >
                                    ,                       ALICE M. BATCHELDER, Circuit Judge. Appellant
                                    -                     Hobart Ward Anderson (“Anderson” or “Appellant”) appeals
 LLOYD E. SPEAR, et al.,            -                     the decision of the district court granting summary judgment
         Defendants-Appellees. -                          to Defendants-Appellees Kentucky Board of Elections, the
                                    -                     Registry of Finance (“Registry”), the Commonwealth
                                   N                      Attorneys as a class, and the Kentucky Attorney General on
        Appeal from the United States District Court      nine separate claims challenging the constitutionality of
      for the Eastern District of Kentucky at Ashland.    various provisions of Kentucky election law. Having
      No. 99-00189—Joseph M. Hood, District Judge.        concluded that the district court erred in its evaluation of the
                                                          substantial First Amendment interests asserted by Anderson,
              Argued: September 17, 2003                  we reverse the district court except as to two
                                                          claims–Anderson’s equal protection claim, and his claim that
          Decided and Filed: January 16, 2004             the “trigger” provision is unconstitutional as applied–and
                                                          remand for proceedings consistent with this order.
  Before: SILER, BATCHELDER, and COOK, Circuit
                     Judges.                                                             I.

                   _________________                         Hobart Anderson filed to run as a write-in candidate in
                                                          Kentucky’s 1999 gubernatorial election. Because he and his
                       COUNSEL                            slated running mate were not eligible to appear on the ballot
                                                          for the general election, his campaign was not entitled to
ARGUED: Thomas J. Marzen, BOPP, COLESON &                 receive matching funds under Kentucky’s Public Financing
BOSTROM, Terre Haute, Indiana, for Appellants. D. Brent   Campaign Act. Anderson alleges that the statutes he
Irvin, OFFICE OF THE ATTORNEY GENERAL, Frankfort,         challenges proscribed several of the campaign activities he
Kentucky, Rosemary F. Center, KENTUCKY REGISTRY           wanted to conduct, including: distributing within 500 feet of

                             1
No. 02-5529              Anderson, et al. v. Spear, et al.     3    4      Anderson, et al. v. Spear, et al.            No. 02-5529

polling places literature instructing voters on how to cast a       program in the most recent budget, which states in relevant
write-in ballot; soliciting and accepting contributions after the   part:
date of the general election; accepting cash contributions by
selling items at fundraisers; lending over $50,000 of his own           Notwithstanding KRS 118.255(3), 121.150,
funds to his campaign; and soliciting and accepting                     121A.015(5), 121A.020, 121A.030, 121A.040,
contributions within twenty-eight days of the election. Mr.             121A.060, and 121A.080, no funds shall be appropriated
Anderson therefore filed this suit in October 1999 seeking              to or received into the election campaign fund
declaratory and injunctive relief pursuant to 42 U.S.C.                 established by KRS 121A.020, and the Registry of
§ 1983. The suit challenges nine separate Kentucky statutes             Election Finance shall make no transfer of funds to any
regulating the conduct of elections and campaign finance:               slate of candidates from the election campaign fund for
(1) KRS § 117.235(3), which prohibits “electioneering”                  any election. Notwithstanding KRS 121.150(24) and
within 500 feet of polling places; (2) § 121A.080(6), a “turn-          121A.030(5), slates of candidates may accept
over” provision requiring campaigns to turn over unexpended             contributions within the last 28 days immediately
funds to the State; (3) § 121.150(16), prohibiting post-election        preceding a primary or general election, and in addition
solicitation of contributions; (4) § 121A.050(2), prohibiting           to the provisions of KRS 121A.020(5), all contributions
cash contributions; (5) § 121.150(13) & (21), providing that            to slates of candidates made within the last 28 days
a candidate may not loan more than $50,000 of his personal              immediately preceding a primary or general election
funds to his campaign; (6) §§ 121.150(24) & 121A.030(5),                shall be reported to the Registry of Election Finance
prohibiting solicitation and acceptance of contributions within         within 24 hours of receipt. All other statutes contained
twenty-eight days before an election; (7) § 121A in general,            in KRS Chapter 121A shall remain in effect for all slates
regulating the public financing of elections;                           of candidates, except that KRS 121A.080(6) shall not
(8) § 121A.080(4)-(5), which allows candidates receiving                apply, and slated candidates shall be governed instead by
public financing to exceed the contributions limit when other           KRS 121.180(10), and KRS 121A.030(4) shall not apply,
candidates do so; and (9) § 121A.010(11), which defines                 and all slated candidates may receive contributions from
“contribution” as including a candidate’s personal funds. The           permanent committees which, in the aggregate, shall not
district court granted summary judgment for the Defendants              exceed 25 percent of the contributions received by the
on all counts. Anderson timely appealed to this court. The              slate in any one election up to a maximum of $300,000
parties do not dispute any facts, and all of the issues presented       in any one election.
in the lawsuit are questions of law.
                                                                    Act of March 23, 2003, ch. 156, 2003 Ky. Laws H.B. 269.
                               II.                                  Accordingly, Appellant will not be subjected to the operation
                                                                    of the public finance system, the 28-day prohibition on
   This court reviews the grant of a motion for summary             contributions prior to elections, or the trigger provision for the
judgment de novo. Faughender v. City of North Olmsted, 927          duration of Kentucky’s current budget cycle. The question
F.2d 909, 911 (6th Cir. 1991). As an initial matter, we must        then is whether Anderson’s claims related to those features of
consider whether certain claims in the case are moot. Counsel       the public financing system continue to raise issues
at oral arguments asked us to take judicial notice of the fact      “affect[ing] the rights of the litigants” in this case. North
that the Kentucky legislature has defunded the public finance       Carolina v. Rice, 404 U.S. 244, 246 (1971).
No. 02-5529                 Anderson, et al. v. Spear, et al.          5    6    Anderson, et al. v. Spear, et al.           No. 02-5529

  This court has previously found that Congress may, through                candidacy in 1999, and challenges the apportionment of
appropriations acts,“suspend, amend, or repeal a statute, so                public benefits accomplished by the public funding scheme
long as it does so clearly.” Mullis v. United States, 230 F.3d              on its face. As is readily apparent, the action of the
215, 217 (6th Cir. 2000). In Mullis, the plaintiff filed a                  legislature suspending the operation of certain provisions of
petition asking the court pursuant to 18 U.S.C. § 925(c) to                 the campaign law does not eliminate the case or controversy
remove his firearm disability. Section 925(c) permits a                     which existed by the operation of those laws in 1999.
district court to review a decision by the Secretary of                     Furthermore, because these laws are still on Kentucky’s
Treasury to deny an application for relief of firearms                      books, the legislature may choose at any time to allocate
disability. However, Congress had passed eight consecutive                  funds to the public finance program. Indeed, unlike Mullis,
appropriations bills prohibiting the Secretary of Treasury                  in which the legislature evidenced its intent to cease the
from expending any funds to review these applications. Id. at               operation of the law without regard to budgetary
217. The court found that Congress clearly intended to                      considerations, here there is nothing to suggest that the
suspend all relief that was otherwise statutorily authorized by             Kentucky legislature will not choose to refund the campaign
defunding such relief. Id. at 218. In Mullis, the issue before              scheme at the first fiscally feasible moment. The legislature’s
us was whether the court’s jurisdiction under § 925(c)                      suspension of the operation of extant laws is not sufficient to
extended only to reviewing the discretion of the Secretary, or              deprive this court of jurisdiction, for is well-settled that
whether the federal court had a basis for independent judicial              “‘voluntary cessation of allegedly illegal conduct does not
review of Mullis’s application for removal of disability. Id. at            deprive the tribunal of power to hear and determine the case,
219. The case did not involve a facial challenge, but only                  i.e., does not make the case moot.’” DeFunis v. Odegaard,
addressed Mr. Mullis’s particular petition. Because the                     416 U.S. 312, 318 (1974) (quoting United States v. W. T.
Secretary had not rendered a decision to review, this court                 Grant Co., 345 U.S. 629, 632 (1953)). Accordingly, because
found that the federal courts lacked jurisdiction.                          Mr. Anderson’s claims involve a live case or controversy,
                                                                            Kentucky’s recent budgetary legislation does not deprive this
  Applying to state lawmakers Mullis’s premise that the                     court of jurisdiction.
legislature may “suspend, amend or repeal” a statute by clear
operation of appropriation acts, the question arises whether                                             III.
the acts of the Kentucky legislature in defunding the various
parts of this campaign funding scheme renders Mr.                           WHETHER KENTUCKY'S RESTRICTION ON ELECTIONEERING
Anderson’s claims moot.1 Importantly, Mr. Anderson’s                        WITHIN 500 FEET OF POLLING PLACES (KRS § 117.235) IS
claims are not limited to this budget cycle. Appellant                      UNCONSTITUTIONALLY OVERBROAD
challenges the application of the 28-day prohibition on
contributions and the trigger provision as applied to his                      The Kentucky legislature prohibits campaign activities near
                                                                            polling places on the date of an election: “No person shall, on
                                                                            the day of any election . . . do any electioneering at the
                                                                            polling place or within a distance of five hundred (500) feet
    1                                                                       of a county clerk’s office or any entrance to a building in
      There is no claim that the operation of the appropriations act
amended or repealed the relevant campaign funding statutes, only that the   which a voting machine is located . . . .” KRS § 117.235(3).
operative provisions were suspended by the appropriations act. Similarly,   Anderson brings a two-pronged challenge to the statute,
there is no claim that this court would not have an independent basis for   alleging first that the 500-foot buffer zone is generally
judicial review so long as there is a valid case o r controversy.
No. 02-5529              Anderson, et al. v. Spear, et al.     7    8     Anderson, et al. v. Spear, et al.            No. 02-5529

overbroad in violation of the First Amendment, and second             Applying this standard, the Burson Court recognized two
that the definition of electioneering is unconstitutionally         compelling interests for buffer zones around polling places:
overbroad because it includes political speech that does not        1) the state’s duty to protect “the right to vote freely for the
expressly advocate the election or defeat of candidates for         candidate of one’s choice,” id. at 199 (quoting Reynolds v.
public office. We examine these arguments in turn.                  Sims, 377 U.S. 533, 555 (1964)); and 2) the state’s interest in
                                                                    preserving “the integrity and reliability of the electoral
  Our inquiry is guided by the Supreme Court’s decision in          process itself,” id. (quoting Anderson v. Celebrezze, 460 U.S.
Burson v. Freeman, 504 U.S. 191 (1992), in which the Court          780, 788 n.9 (1983)). Put more succinctly, the Court
examined the constitutionality of a 100-foot “campaign-free         recognized the states’ interest in preventing voter intimidation
zone” surrounding polling places. First, Burson requires the        and election fraud. Burson, 504 U.S. at 206.
application of exacting scrutiny to restrictions on political
speech around polling places. Burson, 504 U.S. at 198                  Having found a compelling interest, the Court then went
(noting that to survive review, a statute must be necessary to      through the history of measures enacted in the states and in
serve a compelling state interest and narrowly drawn to             other countries to address voter intimidation and election
achieve that end). While exacting scrutiny does apply, the          fraud. It concluded that “widespread and time-tested
Supreme Court adopted a modified “burden of proof” in cases         consensus demonstrates that some restricted zone is necessary
in which exercise of a First Amendment right threatens to           in order to serve the States’ compelling interests in preventing
interfere with the act of voting itself. Id. at 209 n.11. Under     voter intimidation and election fraud.” Id. at 206. The Court
this modified burden, the state must demonstrate that its           therefore upheld a 100-foot buffer zone surrounding a polling
response is “reasonable and does not significantly impinge on       place. However, of particular relevance to the instant inquiry,
constitutionally protected rights.” Id. at 209 (emphasis in         the Burson Court refused to provide a bright-line rule as to
original) (citation omitted).                                       how far the State could regulate speech around a poll. Id. at
                                                                    210-11 (“[T]his Court has not employed any ‘litmus-paper
   The modified burden of proof is an important component           test’ that will separate valid from invalid restrictions.”)
of the Burson analysis, for it stands as the Supreme Court’s        (internal citations omitted). Instead, it offered two indications
recognition of the deference due to the states in our federal       of how to determine “how far is too far”–that is, when a
system of government. The states’ ability to conduct                buffer zone is large enough to significantly impinge on
elections–particularly for state officers–should not be usurped     protected First Amendment rights. First, the Court noted that
or interfered with by the federal courts absent a clear violation   the difference between the 100-foot boundary upheld and the
of the United States Constitution. By modifying the burden,         25-foot boundary recommended by those challenging the law
the Burson Court recognized that states are uniquely equipped       was “a difference only in degree, not a less restrictive
to manage their own elections, which “vary from year to year,       alternative in kind.” Id. at 210. Second, the Court clarified
and place to place,” making it “difficult to make specific          that “[a]t some measurable distance from the polls . . .
findings about the effects of a voting regulation.” Id. This        governmental regulation of vote solicitation could effectively
modified burden therefore assures that the state’s interest in      become an impermissible burden akin to the statute struck
conducting elections is respected, while assuring that the First    down in Mills v. Alabama, 384 U.S. 214 (1966) [(striking
Amendment rights are not significantly burdened by                  down a prohibition on editorials endorsing candidates run on
overbroad regulations.                                              election day)].” Id. at 210. Thus, at some undetermined
                                                                    distance, the Burson Court acknowledged, a regulation could
No. 02-5529              Anderson, et al. v. Spear, et al.     9    10   Anderson, et al. v. Spear, et al.            No. 02-5529

be different in kind insofar as it impermissibly burdens First        After finding the existing 50-foot buffer zone inadequate to
Amendment speech.                                                   address the potential for election fraud and “unnecessary”
                                                                    electioneering, a subsequent Special Commission on Election
  Appellant asserts that under the Burson standard, the 500-        Reform recommended that the buffer zone be increased to
foot buffer zone fails because it is not narrowly tailored.         500 feet. The Commission and the Task Force subsequently
Appellant’s use of “narrowly tailored” to describe the test is      agreed on suggesting 1000 feet. The buffer zone was reduced
not precisely correct, and fails to grant the State the deference   in the Kentucky House to 500 feet, which is the distance
required. While Burson does refer to narrow tailoring, it later     ultimately codified in KRS § 117.235.
applies the loosened requirement which gives deference to a
state regulation so long as it is reasonable and does not             While the State does provide ample evidence of Kentucky’s
“significantly impinge on constitutionally protected rights.”       history of election fraud and corrupt elections practices,
Burson, 504 U.S. 209 (emphasis omitted) (citation omitted).         glaringly thin is its evidence as to why the legislature, the
Applying the Burson “significant impingement” test, we              Task Force, or the Commission ultimately arrived at a
conclude that the 500-foot buffer zone is facially overbroad.       distance of 500 feet. Even Hiram Ely III, Director of the
                                                                    Kentucky Task Force on Election Fraud, cannot recall how
  The most recent Kentucky Elections Laws had their genesis         his Task Force arrived at its proposed recommendation of
in 1987, when the Acting Kentucky Attorney General                  1,000 feet. Indeed, when pressed in his deposition, Mr. Ely
appointed a Task Force to investigate election fraud. The           could not even say whether the Task Force would have found
Report of the Attorney General’s Task Force on Election             2,000 feet unreasonable:
Fraud begins its statement concerning the problem of
electioneering near polling places with the justification of          Q: [A]ccording to your Task Force report, you
preventing corruption:                                                recommended that 1,000-foot be where the line be
                                                                      drawn. I would infer from that that 2,000 feet would
  Presently, the law allows “electioneering” to occur                 probably be unreasonable?
  outside a 50 foot radius from the voting machine. This
  makes it fairly easy for persons interested in subverting           A: I don’t know. We just came up – we came up with
  the election process to accost voters going to and from             that number through the process I described. We thought
  the polls and harass or intimidate them within close                it was reasonable for the reasons I have stated. And
  proximity of the voting booth itself.                               that’s all, really, I can say about it.
But the Task Force does not stop there, and suggests that the       What little discussion is in the record, however, suggests that
State’s rationale also may include suppression of protected         the State sought through the 500 foot barrier to prohibit all
speech:                                                             electioneering speech on election day. For example, the
                                                                    minutes of Second Meeting of the Special Commission on
  Further, many people find even legitimate                         Election offers the following default rationale for adopting the
  “electioneering” such as handing out brochures to be              500 foot barrier:
  offensive when conducted near the polling place,
  especially when the resulting effect is to be required to           A thorough discussion ensued relative to instituting a
  “run a gauntlet” in order to enter the polling place.               statewide ban of electioneering on election day. The
No. 02-5529              Anderson, et al. v. Spear, et al.   11    12    Anderson, et al. v. Spear, et al.            No. 02-5529

  Commission voted by 11 yes and 4 abstentions that there          government’s interest is better served through stricter
  should be a statewide prohibition of electioneering on an        penalties than through broad bans on protected speech.
  election day if such a ban can be established
  constitutionally. If this is not possible, the Commission           Kentucky next claims that the 500-foot barrier puts the vote
  proposes to recommend prohibiting electioneering as              buyer far enough away that he cannot discern signals
  defined in KRS 117.235 within a 500 foot radius of the           commonly used between vote buyers and corrupt poll
  entrance to the polling place which is generally used by         workers/insiders to determine whether the voter has cast his
  the voters.                                                      vote according to the wish of the would-be vote buyer.
                                                                   Referring to a series of photographs taken at polling places
It thus appears that Kentucky, to the extent possible, sought      depicting a subject signaling by taking off his hat, Appellees
to eliminate all electioneering on election day. This Burson       assert that "[a]t 100 feet, one can easily see a visual signal
simply does not permit. See Burson, 504 U.S. at 210 (“At           such as taking off a hat. At 500 feet, it is virtually impossible
some measurable distance from the polls, of course,                to ascertain whether a signal is being given." This evidence,
governmental regulation of vote solicitation could effectively     however, appears to be contradicted by the testimony of Mr.
become an impermissible burden . . . .”)                           Ely, who stated during deposition that the problem of
                                                                   signaling was essentially solved by making the buffer zone
  While unable to provide much in the way of an ex                 apply to the building, rather than to the polling booth itself:
ante justification for the specific distance, Kentucky
nonetheless proffers numerous after-the-fact testimonials to         Q: During the – during the decision regarding the 1,000-
support the decision to expand the buffer zone to 500 feet.          foot number, do you recall whether–what were you
First, Kentucky cites the affidavit of Darrell Fugate, an            talking about a minute ago–the visual signaling–whether
admitted vote buyer, for the proposition that he bought votes        that was a factor in your-all’s consideration?
from distances beyond 100 feet of the polling places. Mr.
Fugate's testimony is interesting, but not for the reason cited      A: I think it was. And I think that was more related to
by the State. Rather, he confirms that the regulation has had        moving it outside the building as opposed to away from
a detrimental effect on constitutionally protected speech.           the polling place. We used the building as the solution.
("[T]he area surrounding the polling places is no longer
crowded with people electioneering and attempting to hand          This testimony suggests that the major issue in eliminating
out cards.") Furthermore, Mr. Fugate confirmed that he             signaling was making sure that the building was free of
stopped buying votes not because of the 500-foot speech ban,       electioneers and vote buyers, rather than placing greater
but rather because of the increase in the criminal penalty for     geographic distance between the building and the
buying votes. Mr. Fugate admits that "[a]fter the legislature      electioneers. Indeed, having solved the problem by fixing the
changed the statute to make vote selling and vote buying a         distance to the building rather than the voting booths, Mr.
felony instead of a misdemeanor, I no longer bought votes."        Ely’s next statement suggests that something very different
By contrast, he speculates that the 500-foot barrier would         from preventing voter intimidation and voter fraud motivated
have only "hindered" his ability to buy votes. Accordingly,        the State to expand the distance outside the building:
Mr. Fugate’s testimony undermines the State’s position by
demonstrating first, that the 500-foot restriction substantially     I think the–and again, I don’t remember how we settled
impinges on protected speech, and second, that the                   on the number. One of the concerns about it, once you
No. 02-5529             Anderson, et al. v. Spear, et al.    13   14    Anderson, et al. v. Spear, et al.            No. 02-5529

  got outside the building, was you didn’t want people to         restraining protected speech, which voters disfavored for
  have to work their way to the building from the parking         reasons of mere convenience. Given these statements, it
  lot. You wanted to be able to have somebody park their          should not be surprising that Kentucky closes its argument in
  car and go vote. If they–if they–there would be plenty of       this section by relying on the "right of every person ‘to be left
  electioneers outside 1,000 feet. If they wanted to see          [sic] alone' . . . ." Ky. AG. Br. at 21 (quoting Rowan v.
  them, they could go see them. But if they wanted to             United States Post Office Dept., 397 U.S. 728 (1970)). Thus,
  simply get out of their car and go vote without having to       the government suggests an interest based upon the fact that
  deal with that, we felt they should be able to do that.         "[m]any voters simply do not want to be approached on their
                                                                  way to the voting booth."
Accommodating the desire of voters to completely avoid
contact with anyone handing out legitimate electioneering            Again, this interest is a far cry from the prevention of
communications is a far cry from preventing voter                 corruption and intimidation–the only justifications the
intimidation and voter fraud. This theme of completely            Supreme Court recognized in Burson to meet the
preventing voter contact with those who have a legitimate         requirements of exacting scrutiny. The Supreme Court has
electioneering message was repeated by Kentucky in its            long recognized that “[m]ere legislative preferences or beliefs
reliance on the deposition of James Lewis, who ran for county     respecting matters of public convenience may well support
clerk in 1985. Mr. Lewis spoke about the number of                regulation directed at other personal activities, but be
campaign workers, and the crowding around polling places.         insufficient to justify such as diminishes the [First
He testified that with 82 people on the ballot, there were at     Amendment] rights so vital to the maintenance of democratic
least 150 poll workers. Again, however, it appears that           institutions.” Schneider v. State of New Jersey, Town of
Appellees’ interests were often at best aesthetic and at worst    Irvington, 308 U.S. 147, 161 (1939). Appellees’ reliance on
suppression of constitutionally protected speech:                 Rowan’s limited right to be left alone does not tip the
                                                                  jurisprudential scales. The Supreme Court generally has
  You know, it was almost impossible to get in to vote.           resisted the invitation to extend to public spaces the limited
  You had handfuls of cards that people came in, threw            right of individuals to be left alone inside their homes, even
  down in the floor, threw down in the polling booth,             when the messages may prove to be offensive to the listener.
  because they weren't interested in those. And I                 See generally National Socialist Party of Am. v. Skokie, 432
  remember, you know, the first election when we had the          U.S. 43 (1977) (granting a stay to an injunction of a Nazi
  500 feet ban, I had, you know, comment after comment            march scheduled to be conducted in a neighborhood that
  from people, that this was the way elections should be,         included numerous holocaust survivors, who respectively had
  that, you know, they didn't have to run the gauntlet, they      voiced their desire to be left alone); see also Cohen v.
  didn't have to take all these cards that they didn't want to    California, 403 U.S. 15 (1971) (noting that the risk of offense
  take, because they didn't want to offend people by not          was not a basis for restricting the ability of a speaker to wear
  taking their card. It really has changed the appearance of      a jacket adorned with a vulgar message in a courthouse, but
  the polling places. You don't have the crowds hanging           rather that those offended may overt their eyes). The
  around on election day.                                         Kentucky AG points to an exception to the rule that the right
                                                                  to be left alone applies only in the solitude of one’s home:
While Mr. Lewis makes one passing reference to intimidation       the Supreme Court’s recent decision in Hill v. Colorado, 530
and vote buying, his testimony is primarily concerned with        U.S. 703 (2000), applying the right to be left alone to buffer
No. 02-5529             Anderson, et al. v. Spear, et al.    15   16   Anderson, et al. v. Spear, et al.           No. 02-5529

zones around abortion clinics. However, this decision             subjected to any unwanted campaign speech alone cannot be
addressed a narrower regulation (100-foot buffer zone with 8-     a sufficient basis to regulate that clearly protected speech.
foot floating buffers) in the unique context of abortion. As
the dissent in Hill noted, the Court’s First Amendment               Thus, notwithstanding the justifications offered, the
jurisprudence in the abortion context is different in kind from   evidence provided by Kentucky suggests that the buffer zone
its First Amendment jurisprudence outside the abortion            was intended to cut off all electioneering speech. This is
context, resembling an “‘ad hoc nullification machine’ that       consistent with the distance of the speech restriction, which,
the Court has set in motion to push aside whatever doctrines      based on the pictures of the polling places in the record,
of constitutional law stand in the way of that highly favored     would place many electioneers far beyond the point where
practice.” Hill, 530 U.S. at 741 (Scalia, J., dissenting)         they could come into contact with voters. We need only
(quoting Madsen v. Women's Health Center, Inc., 512 U.S.          consider how large Kentucky’s 500-foot barrier is to
753, 785 (1994) (Scalia, J., concurring in judgment in part       recognize the degree to which the restriction impinges on free
and dissenting in part)). It is therefore dubious at best that    speech. At first blush, this buffer zone might appear to be
this so-called right to be left alone, which under Rowan has      five times as large as the 100-foot buffer zone at issue in
peculiar application to the home, should be extended to those     Burson–an expansion which alone might generate concern.
approaching polls, especially where the Burson Court did not      But such a calculation fails to take into account the fact that
do so. The Cohen case is instructive regarding the limits of      the buffer zone runs in all directions from the building.
the right to be left alone found in Rowan:                        Therefore, the buffer zone, unless it is interrupted by private
                                                                  property, covers an area 25 times larger than the area at issue
  While this Court has recognized that government may             in Burson. The regulation has the potential to silence
  properly act in many situations to prohibit intrusion into      constitutionally protected speech for 18 acres around a voting
  the privacy of the home of unwelcome views and ideas            booth, and guarantees that those wishing to express their
  which cannot be totally banned from the public dialogue,        opinions about the election are prohibited from coming within
  e.g., Rowan v. United States Post Office Dept., 397 U.S.        the length of 1 and 2/3 football fields of the polling place.
  728, 90 S. Ct. 1484, 25 L. Ed. 2d 736 (1970), we have at         The geographic scope of this regulation alone raises
  the same time consistently stressed that 'we are often          constitutional concerns. See NAACP v. Button, 371 U.S. 415,
  'captives' outside the sanctuary of the home and subject        438 (1963) (“Broad prophylactic rules in the area of free
  to objectionable speech.' Id., at 738, 90 S. Ct., at 1491.      expression are suspect.”).
  The ability of government, consonant with the
  Constitution, to shut off discourse solely to protect others      Burson permits states to create buffer zones around polling
  from hearing it is, in other words, dependent upon a            places for two purposes only: the prevention of voter
  showing that substantial privacy interests are being            intimidation and the prevention of corruption. Kentucky’s
  invaded in an essentially intolerable manner.                   own witnesses make clear that the extreme geographic
                                                                  distance was not selected for these permissible purposes, but
Cohen, 403 U.S. at 21. If the right to be left alone provides     was intended to prevent voters from being bothered by
an insufficient basis for the states to restrict the display of   constitutionally protected speech. This Burson does not
profanity in the courtroom or Nazis marching down                 permit.
residential streets occupied by objecting holocaust survivors,
then the State’s interest in assuring that voters are not
No. 02-5529              Anderson, et al. v. Spear, et al.   17    18   Anderson, et al. v. Spear, et al.            No. 02-5529

   At least one other court has found that a 500-foot buffer       assertion, this wafer-thin exception does not cure the
zone fails the standard established in Burson. See Calchera        overbroad speech regulation.
v. Procarione, 805 F. Supp. 716 (E.D. Wis. 1992). Appellees
attempt to distinguish Calchera by noting that Kentucky’s             Furthermore, while it is laudable (and requisite) that the
statute has an exception for electioneering on private             Kentucky statute exempts private property, this carve-out
property, while the statute at issue in Calchera did not.          does very little for voting places surrounded by public
Appellees therefore argue that at voting places surrounded by      parking lots and roads. The problem of buffer zones
private property, electioneering may occur within 500 feet,        surrounding urban voting places was recognized in Louisiana
thereby obviating what would otherwise be 750,000 sq. feet         v. Schirmer, 646 So. 2d 890, 901 (La. 1994), in which the
of enforced silence. But the statute’s exception is far            court noted that buffer zones raise serious concerns
narrower than Appellees would have this court believe. The
private property exception reads:                                    in a crowded urban context, where, because of greater
                                                                     population density, polling places tend to be more
  Nothing contained in this section shall prohibit                   closely situated. In such circumstances the 600 foot
  electioneering conducted within a private residence or             [buffer zone] radius may often include a large number of
  establishment other than that in which the polling place           surrounding streets, alleyways, and neutral grounds, with
  is located by persons having an ownership interest in              the application of the statute as written stifling political
  such property.                                                     speech in traditional public fora.

KRS § 117.235(3) (emphasis added). This exception is               Id. Accordingly, for urban voting places in Kentucky, the
substantially narrowed in two ways by its own terms. First,        500-foot barrier does create 750,000 sq. feet of silence, and
the word “within” makes the exception virtually non-existent       threatens to stifle speech in public fora. The fact that the
by prohibiting any political speech outside the interior           State recognizes that it may not trample free speech within
confines of the actual house or business. Based upon the           private property does not relieve it of its obligations under
plain language of the statute, an individual who owns a house      Burson to avoid significantly impinging on First Amendment
within 500 feet of a polling place may not display a political     rights on public property.
yard sign, or stand on his lawn or near the edge of his
property distributing literature, because this speech would not       To contrast Calchera, Appellees point this court to
be “within” a private residence or establishment. Indeed, the      Schirmer v. Edwards, 2 F.3d 117 (5th Cir. 1993), in which the
only place that the property owner would be free to speak          Fifth Circuit upheld Louisiana’s 600-foot buffer zone around
would be physically inside his own home. It strains credulity      polling places. But see Louisiana v. Schirmer, 646 So. 2d 890
to assert that a statute is narrowly tailored because it exempts   (finding that a 600-foot buffer zone applied to all political
residential living rooms. Second, the statute only exempts         speech was overbroad). The Fifth Circuit found that
speakers who have an ownership interest in the property.           Louisiana had a compelling interest in keeping poll
Therefore, the owner of a home or business could not invite        workers–who the State demonstrated were used to intimidate
a campaign worker into her home or establishment to speak          voters–from impeding the voting process, and suggested that
about the election without running afoul of the 500-foot           the difference between Louisiana’s previous 300-foot barrier
restriction on campaign speech. Contrary to the State’s            and the 600-foot barrier is only a difference in degree. Id. at
                                                                   122. By contrast, the evidence presented by Kentucky’s own
No. 02-5529              Anderson, et al. v. Spear, et al.   19    20       Anderson, et al. v. Spear, et al.                 No. 02-5529

witnesses suggests that the 500-foot barrier is different in       treated expenditures that were made by individuals other than
kind: it is designed to prevent voters from having contact         the candidate or the candidate’s campaign as subject to
with any speech whatsoever immediately prior to voting.            contribution limitations if the expenditure satisfied the vague
This overbroad restriction significantly impinges on protected     requirement of being “relative to a clearly identified
speech, and fails the test established by Burson.                  candidate.”2 In interpreting this section, however, the Court
                                                                   was confronted with a substantial statutory vagueness and
Overbreadth of “Electioneering”                                    overbreadth issue. See McConnell v. Federal Election
                                                                   Comm’n, No. 02-1674, slip op. at 83 (U.S. Dec. 10, 2003). If
  Appellant also challenges the 500-foot barrier by claiming       the Court did not circumscribe the term “relative to,” the
that its restriction on “electioneering” is overbroad, and         regulation could apply to broad categories of issue-related
captures more constitutionally protected speech than is            speech, which may or may not have any relation to the
necessary to promote the State’s interest. The 500-foot buffer     election or defeat of specific candidates. In order to avoid
zone prescribed by Kentucky law applies to electioneering,         overbreadth, the Court utilized a bright-line rule, and found
which is defined to include “the displaying of signs, the          that “relative to” referred only to expenditures using terms of
distribution of campaign literature, cards, or handbills, the      express advocacy, which it defined as words such as vote for,
soliciting of signatures to any petition, or the solicitation of   elect, support, cast your ballot for, Smith for Congress, vote
votes for or against any candidate or question on the ballot in    against, defeat, and reject. Id. at 83-84; see also Buckley, 424
any manner, but shall not include exit polling.” KRS               U.S. at 44 & n.52. By offering a narrowing construction, the
§ 117.235(3). Counsel for the Kentucky State Board of              Supreme Court interpreted the statute so as to avoid sweeping
Elections informed Mr. Anderson that distributing                  in more protected speech than is necessary to prevent
instructions to voters on how to cast a write-in votes “would      corruption.
be considered ‘electioneering’ and, therefore would be subject
to the restrictions of KRS § 117.235 (e.g., [sic] this practice      Anderson asserts that the rationale behind the express
would be precluded at the polling place or within five-            advocacy distinction applies with equal force in the Burson
hundred (500) feet of the voting place, etc.).”                    context. Kentucky responds by noting that Burson, which
                                                                   was decided after Buckley, did not make any distinction
  Mr. Anderson challenges the buffer zone as overbroad             between issue and express advocacy. But it would be extreme
based on the content proscribed by the definition of               indeed to infer a rejection of the theory from silence,
electioneering. Specifically, Anderson suggests that buffer        especially where there is no evidence suggesting that the
zones should be applied only to “express advocacy,” and not        argument was ever raised before the Burson Court.
to “issue advocacy.”
   To understand the difference between express advocacy and            2
issue advocacy, we must look to the seminal case of Buckley              The term “independent expenditure,” which refers to money spent
v. Valeo, 424 U.S. 1 (1976). In Buckley, the Supreme Court         by an individual to expressly advocate the election o r defeat of a clearly
                                                                   identified candidate, should not be confused with candidate or campaign
interpreted a provision of the Federal Election Campaign Act       expend itures. Under Buckley, candidate or campaign expenditures may
(“FECA”) that capped the amount of independent                     not be limited, because such limitations would operate as a direct
expenditures an individual could make “relative to a clearly       limitation on the speech of the cand idate. Independent exp enditures,
identified candidate . . . .” Id. at 39. The statute therefore     however, are treated like con tributions, and under Buckley may be
                                                                   subjected to limitations.
No. 02-5529             Anderson, et al. v. Spear, et al.   21    22    Anderson, et al. v. Spear, et al.            No. 02-5529

   Kentucky begins its opposition to applying an issue            communication” raised “none of the vagueness concerns that
advocacy/express advocacy distinction by stating that “[n]o       drove our analysis in Buckley,” the Court found that the
court has ever applied these concepts to the protection of the    express advocacy distinction was not necessary. Id. at 87. In
integrity of the polling place.” For this proposition, Kentucky   eschewing the express advocacy distinction, the Court also
again cites Schirmer v. Edwards, in which the Fifth Circuit       relied upon substantial evidence that the line between express
upheld a complete ban on politicking within a 600-foot zone       and issue advocacy had become “functionally meaningless”
of a polling place. Appellees interestingly fail to address the   as applied to the Federal Election Campaign Act. Id. at 86.
subsequent decision of the Louisiana Supreme Court in that        Accordingly, while the McConnell Court disavowed the
very case, which did apply something like an issue                theory that “the First Amendment erects a rigid barrier
advocacy/express advocacy distinction. In Louisiana v.            between express advocacy and so-called issue advocacy,” it
Schirmer, the court found that a complete ban on all political    nonetheless left intact the ability of courts to make
speech (that is, both issue advocacy and express advocacy)        distinctions between express advocacy and issue advocacy,
within 100 feet of a polling place would likely pass muster.      where such distinctions are necessary to cure vagueness and
However, the court struck down the same provision when it         overbreadth in statutes which regulate more speech than that
was extended out to 600 feet, because at such a great distance    for which the legislature has established a significant
it significantly impinged upon First Amendment rights by          governmental interest. And McConnell in no way alters the
sweeping in adjacent alleys, sidewalks, and other property        basic principle that the government may not regulate a
traditionally open to political discourse. See 646 So.2d at       broader class of speech than is necessary to achieve its
901.                                                              significant interest.
  We must also take note of the Supreme Court’s recent               Unlike the statute at issue in McConnell, Kentucky’s statute
decision in McConnell v. Federal Election Commission. In          is vague, sweeping in, inter alia, “the displaying of signs, the
McConnell, the Supreme Court revisited the express                distribution of campaign literature, cards, or handbills . . . .”
advocacy/issue advocacy line first drawn in Buckley. See          KRS 117.235(3). While this language could be interpreted as
McConnell, slip op. at 83-86. The McConnell Court stated          limited to express advocacy, the Kentucky State Board of
that:                                                             Elections has chosen a broader–indeed an overbroad–
                                                                  interpretation of the statute in finding that instructions on how
  a plain reading of Buckley makes clear that the express         to cast an absentee ballot constitute electioneering. Also
  advocacy limitation, in both the expenditure and                unlike McConnell, the record here is devoid of evidence that
  disclosure contexts, was the product of statutory               such a broad definition is necessary to achieve the State’s
  interpretation rather than a constitutional command. In         interest in preventing corruption–or, to use
  narrowly reading the FECA provisions in Buckley to              McConnell’s words, that an express advocacy line would be
  avoid problems of vagueness and overbreadth, we                 “functionally meaningless” as applied to electioneering
  nowhere suggested that a statute that was neither vague         proximate to voting places.
  nor overbroad would be required to toe the same express
  advocacy line.                                                     Accordingly, because Kentucky’s statute is vague and
                                                                  because the State has failed to provide any evidentiary
Id. at 84-85. Because the Court found that the Bipartisan         support for regulating both express and issue advocacy, we
Campaign Reform Act’s definition of “electioneering               find that this Court should apply a limiting construction. The
No. 02-5529              Anderson, et al. v. Spear, et al.   23    24    Anderson, et al. v. Spear, et al.            No. 02-5529

reasoning of Buckley, McConnell, Schirmer, and Burson                 The Kentucky Attorney General objects that a narrowing
suggests that a prophylactic restriction which extends to issue    construction of the term “electioneering” would have dire
advocacy—that is, protected speech which does not directly         consequences, and points to Ellis v. Meeks, 957 S.W.2d 213
seek to elect or oppose specific candidates—cannot be              (Ky. 1997), for support. In Ellis, a candidate was found to
maintained unless the state demonstrates that the limitation       have violated KRS 117.235 by, inter alia, bringing chicken to
was necessary to prevent intimidation and election fraud.          poll workers and making it available to voters at polling
Because Kentucky has failed to demonstrate that interest here,     places. Appellees suggests that under the Appellant’s theory,
we apply a narrowing construction to the term                      a candidate could engage in “all manner of improper conduct
“electioneering,”and find that it may permissibly apply only       that may or may not constitute ‘express advocacy’” within
to speech which expressly advocates the election or defeat of      500 feet of a polling place. They offer a parade of horribles,
a clearly identified candidate or ballot measure.                  suggesting that such a rule would allow “a candidate [to]
                                                                   stand within 500 feet of the polls and hand out $100 bills or
  The question of whether Kentucky may regulate issue              half pints of whiskey to the voters as they enter the polling
advocacy proximate to the polls raises an issue of broad           place.” As the Appellant rightly responds, such actions
constitutional import. While Mr. Anderson’s particular             would be conduct–not issue advocacy–and therefore would be
speech–i.e., providing instructions on how to vote for write-in    regulable whether or not they occurred within 500 feet of a
candidates–at first glance looks like a relatively narrow class    polling place. Indeed, many such actions would be covered
of speech, his legal challenge to a definition of electioneering   by Kentucky’s vote-buying statute. See KRS § 119.205
which includes issue advocacy raises constitutional concerns       (“Any person who makes or offers to make an expenditure to
about a broad class of speech. The Kentucky State Board of         any person, either to vote or withhold his vote, or to vote for
Elections fails to explain why providing instructions on how       or against any candidate or public question at an election shall
to cast a write-in vote would constitute “electioneering” for      be guilty of a Class D felony.”)
the purposes of the statute. Thus, as best we can tell, the
Kentucky law as interpreted by the Board of Elections would           Accordingly, because the statute is overbroad in that it
forbid an individual to remind voters to fill in the ovals         prohibits speech over too much geography, and because,
completely on optical scan ballots. Given the Board’s              absent a narrowing construction it prohibits more speech than
decision, it would also appear that individuals would be           is necessary to meet the State’s protected interest, the decision
prohibited from displaying signs or distributing leaflets which    of the district court must be reversed.
fall into core issue advocacy: that is, promoting issues rather
than specific candidates. If “electioneering” includes Mr.                                       IV.
Anderson’s instructing voters on how to cast a write-in vote,
does it also include, for example, parents urging voters to        WHETHER KENTUCKY’S DEFINITION OF “CONTRIBUTION”
“support our schools”? All issue-related speech is chilled by      (KRS § 121A.010(11)) IS UNCONSTITUTIONAL ON ITS FACE
the Board’s interpretation of “electioneering.” However, the
State has failed to provide evidence to support a finding either     In addressing Appellant’s numerous challenges to
that a regulation so broad is necessary to prevent corruption      Kentucky’s campaign finance statutes, we begin with a
and voter intimidation, or that the regulation does not            challenge to one of the fundamental terms in Kentucky’s
significantly impinge on the rights protected by the First         regulatory scheme: “contribution.”
Amendment.
No. 02-5529             Anderson, et al. v. Spear, et al.   25    26    Anderson, et al. v. Spear, et al.            No. 02-5529

   Kentucky’s campaign finance statute defines “contribution”     is referred to as a trigger provision, which states that if a non-
to include any “[p]ayment, distribution, loan, deposit, or gift   participating candidate receives more than $1.8 million in
of money or other thing of value . . . .” KRS § 121A.010(11).     contributions–where contribution includes disbursements by
This definition is broad, and on its face includes                the candidate to his own campaign–then the participating
disbursements by candidates to their own campaigns. Indeed,       candidate is released from the expenditure ceiling, and may
other segments of Kentucky’s statutory scheme rely upon this      again receive 2-for-1 matching dollars.
broad definition of contribution to indirectly regulate these
internal disbursements. In Gable v. Patton, 142 F.3d 940 (6th        Appellant challenges the definition of “contribution” here,
Cir. 1998), this court addressed a challenge to KRS               arguing that the trigger deterred him from making
§ 121A.030(5), which, with limited exceptions, prohibits a        expenditures. While the challenge is focused on how the term
candidate from receiving a contribution within 28 days of an      “contribution” is used in the context of the trigger, the broad
election. Because “contribution” included disbursements           definition is not found in the section of the code related to the
made by the candidate to his own campaign, the 28-day ban         trigger, but rather is given at KRS § 121A.010(11)(a) and
restricted the ability of a candidate to spend any money not      applied throughout the regulatory scheme. Accordingly, for
already in the campaign coffers during the final 28 days.         this court to apply a facial challenge to the term
Gable, 142 F.3d at 944. In reviewing the statute, this court      “contribution” only within the context of the trigger would
looked to Buckley, and noted that the Supreme Court               require us to ignore the very structure of the statute.
“explicitly rejected a lower court’s attempt to characterize      Therefore, we must examine whether the term “contribution,”
‘the personal funds expended by the candidate on his own          defined to include candidates’ disbursements to their own
behalf as a contribution rather than an expenditure.’” Id. at     campaigns, is facially constitutional. We conclude that it is
952 (citing Buckley, 424 U.S. at 52-53 n.58). This court          not.
therefore struck down the 28-day prohibition as applied to
“internal” contributions, because the regulation, while using        As this court noted in Gable, Buckley drew a line in the
the term contribution, operated as an impermissible limitation    sand, and prohibited the government from restricting a
on candidate expenditures. This distinction is of particular      candidate’s ability to make expenditures on his own behalf.
import because of the dichotomy Buckley recognized between        By defining contribution to include contributions by the
contributions and expenditures. Candidate expenditures may        candidate to his own committee, the statute runs the risk of
not ordinarily be capped (except as a condition of                limiting expenditures. While Kentucky avoids the brunt of
participation in public funding program), because such            this problem by exempting candidate contributions to their
ceilings “impose[ ] a substantial restraint on the ability of     own campaigns from otherwise applicable contribution limits,
persons to engage in protected First Amendment expression.”       the problem still exists in those sections of the code where
Buckley, 424 U.S. at 52.                                          candidate contributions to their own campaigns are not
                                                                  exempted from regulation. Thus, by failing to exempt
  This, however, is not the only place in which the regulatory    candidate contributions to their own campaigns from the
scheme relies upon a definition of “contribution” to include      trigger provision, Kentucky applies an indirect regulation on
candidate contributions. Kentucky offers 2-for-1 matching         expenditures.
funds for those who participate in their public funding
program. Participating candidates must agree to limit their         As tempting as it might be to offer a narrowing construction
expenditures to $1.8 million. The statute also contains what      here, the language of the statute does not permit it. Unlike the
No. 02-5529              Anderson, et al. v. Spear, et al.   27    28    Anderson, et al. v. Spear, et al.            No. 02-5529

definition of electioneering communication, which could be         program. Rather, Appellant argues that the statute (both
plausibly and facially read to apply only to express advocacy,     facially and as applied) violates the First Amendment and the
the definition of contribution is not susceptible of a limited     Takings Clause of the Fifth Amendment by implicating those
reading, and to save it would require this court to take out its   campaign slates that do not participate in the public finance
blue pencil to add an exception—for candidates’ contributions      system.
to their own campaign accounts—to the definition. This kind
of modification is reserved for the legislature. It is for this      In the trial court, Kentucky conceded that “if read as
court to decide whether the definition of contribution, written    applicable to both participating and non-participating
as it is, meets the requirements of the Constitution. Because      candidates, KRS § 121A.080(6) ‘would create a host of
Kentucky’s definition of contribution includes what are            constitutional problems.’” In order to avoid these problems,
candidate expenditures, and because this definition is relied      Kentucky urged the trial court to apply a form of the Canon
upon by other segments of the regulatory scheme to indirectly      of Constitutional Avoidance, which states that if there are two
limit candidate expenditures, the statute infringes upon           permissible statutory interpretations, a court should choose
constitutionally protected speech. Accordingly, the district       the interpretation that will save the statute. See, e.g., Rust v.
court erred, and the definition of contribution in KRS             Sullivan, 500 U.S. 173, 190-91 (1991). The district court,
§ 121A.010 must be struck down.                                    relying on Kentucky’s alternative reading, upheld the statute.

                              V.                                     Appellees’ alternative reading relies on the fact that the
                                                                   statute requires disgorgement of “[t]he unexpended balance
WHETHER KENTUCKY’S REQUIREMENT THAT CAMPAIGNS                      of contributions and fund transfers in a candidate campaign
“TURN OVER ” UNEXPENDED CONTRIBUTIONS AND FUND                     account of a slate of candidates.” Registry Br. at 10 (quoting
TRANSFERS TO THE COMMONWEALTH (KRS § 121A.080(6))                  KRS § 121A.080(6) (emphasis added)). Emphasizing the
IS CONSTITU TIONAL O N ITS FACE AND AS APPLIED TO A                phrase “and fund transfers,” Appellees assert that “[b]y its
WRITE -IN SLATE OF CANDIDATES                                      plain meaning, the statute contemplates an account with
                                                                   commingled funds, which include publicly financed,
  Kentucky law requires disgorgement of campaign funds             matching dollars.” Id. at 10-11.
remaining in a campaign account after an election.
Specifically, the relevant statute provides that:                     In order to succeed on the Constitutional Avoidance theory,
                                                                   the reading proffered must be permissible–that is, it cannot be
  [t]he unexpended balance of contributions and fund               contrary to the plain language of the statute. We think it is a
  transfers in a candidate campaign account of a slate of          strained reading indeed to find that the statute applies only to
  candidates which remains after all financial obligations         those candidate slates that have both unexpended
  of the particular election for which the account is              contributions AND fund transfers. Rather, the natural and
  established have been satisfied shall be forwarded to the        grammatical reading of the sentence is that BOTH types of
  registry for deposit in the fund when the account is             funds are subject to disgorgement–whether the candidate has
  closed.                                                          one or both types of funds in his account.
KRS § 121A.080(6). Appellant does not dispute that the               In addition to the natural and grammatical reading of the
statute may be applied to participants in the public financing     language, it is useful to look at the statute as a whole.
No. 02-5529              Anderson, et al. v. Spear, et al.     29    30   Anderson, et al. v. Spear, et al.           No. 02-5529

Kentucky demonstrated that when it wished to specify                 Chevron U.S.A., Inc. v. Natural Resources Defense Council,
participating or non-participating slates of candidates, it was      Inc., 467 U.S. 837, 844 (1984). In order to demonstrate that
capable of doing so with clarity. Indeed, just a few short lines     such deference is due to the Kentucky Registry of Election
above this subsection, the statute ably names both                   Finance, the agency must, at the very least, establish under
participating and non-participating slates with reasonable           Kentucky law that the legislature intends ambiguities or gaps
clarity:                                                             to be treated as delegations to administrative agencies. The
                                                                     agency makes no attempt to do so, and accordingly any claim
  If the registry makes a finding of fact, after a public            to Chevron deference must fail.
  hearing of which all slates of candidates for Governor
  and Lieutenant Governor shall be notified, that in the                The Appellees then argue that the claim is not ripe, because
  course of a primary election, runoff primary election, or          the Registry has never sought to enforce the provision against
  regular election campaign a slate of candidates for                Mr. Anderson or any non-participating slate of candidates.
  Governor and Lieutenant Governor that has not accepted             Appellees further assert that they would be precluded from
  the provisions of this chapter has received contributions          enforcing the provision based upon their previous litigation
  or made expenditures in excess of the expenditure limit            posture, in which they argued that the provision does not
  as provided in KRS 121A.030(1), the registry shall                 apply to non-participating slates. Kentucky would appear to
  certify that those slates of candidates that have elected to       be correct insofar as Anderson brings the challenge as
  become eligible for fund transfers or may in the future            applied. However, Anderson also brings a facial challenge to
  elect to become eligible for fund transfers shall be               the overbreadth of the act. Anderson rightly notes that facial
  released from expenditure limitations . . . .                      challenges have been permitted even where the agency
                                                                     interpreted a provision in such a way as to preclude
KRS § 121A.080(4)(a) (emphasis added). Thus, if the                  enforcement. Thus, in Virginia Soc’y for Human Life, Inc. v.
legislature intended the disgorgement provision to apply only        FEC, 263 F.3d 379, 388-90 (4th Cir. 2001) (“VSHL”), in a
to participating slates of candidates, reasonable rules of           case involving a facially applicable regulation which had not
construction force us to presume that it would have specified        been applied to its challengers, the Fourth Circuit found the
“participating” slates as it did just a few sentences earlier.       case ripe because the agency had not promulgated a rule
Because Kentucky’s suggested reading of the statute does not         exempting the parties from the regulation. Id. Similarly, here
comport with the plain language of the statute, the narrow but       there is no evidence that the Registry has issued such a
implausible reading proffered by the State cannot be relied          regulation, and, notwithstanding its harkening to previous
upon under the Canon of Constitutional Avoidance.                    litigation posture, there is nothing to prevent Appellee from
                                                                     promulgating a policy tomorrow applying the statute to non-
   Appellees alternatively assert that their interpretation of the   participating slates in future elections. Therefore, because a
statute is entitled to Chevron deference. Appellees, however,        party may challenge a statute based upon the “assumption that
cite no case for the proposition that Chevron deference              the statute's very existence may cause others not before the
applies to state agency determinations. Chevron deference is         court to refrain from constitutionally protected speech or
predicated on the idea that legislative gaps serve as                expression[,]” the facial challenge is ripe for adjudication.
delegations from Congress to administrative agencies, whose          Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973).
determinations are given controlling weight unless they are
“arbitrary, capricious, or manifestly contrary to the statute.”
No. 02-5529              Anderson, et al. v. Spear, et al.   31    32   Anderson, et al. v. Spear, et al.            No. 02-5529

  Having disposed of Appellees’ alternative arguments, we          Alaska Civil Liberties Union, 978 P.2d 597 (Alaska 1999), for
are left with a statute that Appellees concede suffers from a      the proposition that:
host of constitutional problems. It is clear that the
disgorgement constitutes a per se taking for public use.             [p]ost-election time limits . . . far more clearly address
See Brown v. Legal Foundation of Washington, 123 S. Ct.              corruption and its appearance because the election has
1406, 1418-1419 (2003) (finding that a state’s act of taking         resolved the critical contingency of which candidate will
funds out of an IOLTA account would constitute a per se,             hold office. We think this latter impact on associational
rather than a regulatory taking). The Fifth Amendment to the         rights is narrowly tailored to further compelling state
United States Constitution therefore requires just                   interests.
compensation, which the State does not provide to those who
do not participate in the public funding program. Therefore,       Id. at 630. The reasoning of the court and of Appellees who
the district court erred in finding the disgorgement provision     rely on this argument appears to be that knowledge of the
facially constitutional.                                           identity of the successful candidate creates a unique risk of
                                                                   corruption after an election–a unique risk that makes an
                              VI.                                  absolute ban on post-election contributions narrowly tailored
                                                                   to prevent that appearance of corruption. Of course, this
WHETHER KENTUCKY’S BAN ON ALL POST -ELECTION                       unique risk is a double-edged sword. While it may be that
CONTRIBUTIONS (KRS § 121.150(16)) IS CONSTITUTIONAL                post-election contributions are more susceptible to the
ON ITS FACE                                                        impression or appearance of corruption when those
                                                                   contributions are made to the winning candidate, the
   KRS § 121.150(16) prohibits a candidate or his agents from      appearance of corruption all but disappears when that same
soliciting or accepting contributions after the date of the        contribution is made to a losing candidate.
general election. Relying in large part upon Buckley, the
McConnell Court recently restated that contribution limits            Furthermore, the unique risk approach appears to be an
must be “closely drawn to match a sufficiently important           attempt to apply the state interest analysis twice, and to skip
[governmental] interest.” McConnell, slip op. at 25-26             over the closely drawn (or tailored) component of the Buckley
(internal quotations and citations omitted).                       analysis. Thus, to accept Appellees’ argument is to find that
                                                                   the State has a sufficient state interest in preventing
  Kentucky asserts that the statute advances its interest in       corruption, and the State’s actions are narrowly tailored
avoiding the appearance of quid pro quo corruption. Because        because ex post election contributions are especially
Buckley recognized that avoiding corruption and the                corrupting. But it is not the ban on making contributions after
appearance of corruption is sufficient to justify limitations on   the election that effectively prevents this appearance of
contributions, there is little doubt that Kentucky has met its     corruptions; it is Kentucky’s $1,000 contribution limit. While
burden of demonstrating a sufficiently important interest. See     a contribution to a winning candidate may be considered a
Buckley, 424 U.S. at 26-27.                                        “sure bet” after the election, the contribution cap prevents the
                                                                   late-comers from being perceived as obtaining or from
  The question then is whether the regulation is closely           actually obtaining any more influence than that which a pre-
drawn to avoid an unnecessary abridgment of associational          election contributor could muster from a maximum
freedoms. On this point, the district court relied on Alaska v.    contribution.
No. 02-5529              Anderson, et al. v. Spear, et al.   33    34   Anderson, et al. v. Spear, et al.            No. 02-5529

  In further support of the unique problem of post-election        that the restriction applied to candidates who do not
corruption theory, both the district court and Appellees cite to   participate in the public funding scheme, and that campaign
Ferre v. Florida ex rel Reno, 478 So. 2d 1077 (Fla. Dist. Ct.       paraphernalia purchased from the campaign constitutes a
App. 1985), in which that court warned that:                       contribution for purposes of the act. Accordingly, candidates
                                                                   in Kentucky are prohibited from selling a campaign button or
  if post-election contributions were allowed, a candidate         a bumper sticker for one dollar–or less–without receiving the
  could make large expenditures, secure in the knowledge           purchase/contribution price for the item in the form of an
  that immediately after the election members of some              negotiable instrument which identifies both the donor and
  currently unpopular group whose support for the                  recipient.
  candidate had not theretofore been disclosed would send
  in contributions to pay off the deficit. The result, of            The district court recognized, and the Registry concedes,
  course, would be that voters may have been deceived into         that this cash prohibition is essentially a disclosure
  voting for a candidate with allegiances, or at least             requirement. Relying on Buckley’s determination that the
  bedfellows, with which they violently disagree.                  disclosure requirements of the federal act were constitutional,
                                                                   the district court upheld Kentucky’s provision.
478 So. 2d at 1080 n.10. While disclosure does have a
signaling effect, see Buckley, 424 U.S. at 67 (noting that           Buckley requires that disclosure requirements be subjected
“[t]he sources of a candidate’s financial support also alert the   to “exacting scrutiny” because of the “significant
voter to the interests to which a candidate is most likely to be   encroachment on First Amendment rights . . . that compelled
responsive”), Ferre overstates the concern, at least as it might   disclosure imposes . . . .” See Buckley, 424 U.S. at 64.
apply here. Because Kentucky has a statute capping the             Placing significant weight on a recent decision of this court
amount that any contributor may give to a candidate, concerns      which held that a provision of Akron’s prohibition of cash
about a donor “purchasing” undue influence are substantially       contributions in excess of $25 did not impose an undue
mitigated.                                                         burden on the right of association, see Frank v. City of Akron,
                                                                   290 F.3d 813 (6th Cir. 2002), Appellees argue that
  Accordingly, because the post-election restriction is not        Kentucky’s disclosure requirement in the form of a
closely drawn, but rather impinges on associational rights         prohibition on all cash contributions survives this exacting
even where there is little risk of corruption following an         scrutiny. The Frank Court found that the Act’s requirement
election, the decision of the district court is reversed on this   that modes of payment identify the contributor did not burden
question.                                                          the right to associate, and further declared that “[t]he
                                                                   provision serves the significant governmental interest of
                             VII.                                  accountability by forcing contributions to be traceable.” Id. at
                                                                   819.
WHETHER KENTUCKY’S BAN ON CASH CONTRIBUTIONS
(KRS § 121A.050(2)) IS CONSTITUTIONAL AS APPLIED                     While Appellees suggest that Frank disposes of this
                                                                   question, such a finding would ignore the difference between
  Pursuant to KRS § 121A.050(2), Kentucky prohibits any            the $25 dollar limitation at issue there, and the first penny
cash contributions to gubernatorial candidates. In an              requirement at issue here. While this may at first glance
Advisory Opinion issued to Anderson, the Registry clarified        appear to be a difference in degree and not in kind, it is clear
No. 02-5529                  Anderson, et al. v. Spear, et al.         35     36    Anderson, et al. v. Spear, et al.         No. 02-5529

that Kentucky’s regulation cannot survive exacting scrutiny                   small amounts, rather than a ban on the use of cash, the
because it is not “closely drawn” to avoid unnecessary                        federal statute provided for disclosure without placing undue
abridgment of associational freedoms. Buckley, 424 U.S. at                    burdens on those who wish to associate.
25. The State’s ban on all cash contributions effectively
forecloses speech by a large body of individuals who will be                    Because the Kentucky statute is not closely drawn to avoid
chilled from making a de minimis contribution. While the                      unnecessary abridgment of associational freedoms, we must
parties do not flesh this argument out, we think that as a                    reverse the district court’s judgment finding the prohibition
matter of common sense, a contributor will be substantially                   on cash contributions constitutional.
less willing–or able–to use a negotiable instrument to make
a purchase or contribution of, say, $5 or less than to use such                                               VIII.
a financial instrument to make a purchase of $25 or more.
See, e.g., Fior D'Italia, Inc. v. United States, 242 F.3d 844,                WHETHER KENTUCKY’S PROHIBITION ON A CANDIDATE ’S
846 (9th Cir. 2001), rev'd on other grounds, Fior D'Italia,                   LOANING HIS CAMPAIGN MORE THAN $50,000 (KRS
Inc. v. United States, 536 U.S. 238 (2002) (noting that                       § 121.150(13) & (21)) IS CONSTITUTIONAL ON ITS FACE AND
experience demonstrates that consumer spending habits differ                  AS APPLIED
based on whether the transaction is conducted in credit or
cash). Thus, to the extent that Kentucky’s interest in                          Kentucky prohibits candidates from loaning their respective
preventing corruption descends to the smallest contributions,                 campaigns more than $50,000 in a given election. KRS
the State could have easily promoted disclosure by requiring                  § 121.150(13). Anderson challenged this provision as being
the campaigns to take the name of the person making the                       akin to an unconstitutional restriction on candidate
contribution.3                                                                expenditures.

  The Buckley decision itself is instructive of how a statute                   We conclude that loans are candidate expenditures, unless
may be more closely tailored to the end of providing                          and until they are repaid. Kentucky law defines the term
disclosure. The federal statute at issue in Buckley established               “contribution” to include any loan given to a committee.
a two-tier disclosure system, in which campaigns were                         KRS § 121A.010(11)(a)1. Under Buckley, a contribution
required to record the names and addresses of those who                       made by the candidate on his own behalf is an expenditure.
contributed more than $10, and were required to report to the                 See, e.g., Gable, 142 F.3d at 951 (treating the limitation on
FEC contributions exceeding $100 in a calendar year.                          internal contributions during the 28-day window as a
Buckley, 424 U.S. at 82.4 By relying on reporting for even                    limitation on candidate expenditures). As a matter of
                                                                              campaign finance law, therefore, limitations on candidate
                                                                              loans are limitations on campaign expenditures, and
    3                                                                         limitations on campaign expenditures are prohibited by
      W hile a reporting re quirement would also chill association, a
requirement that the contributor provide only a name or address would
                                                                              Buckley.
presumptively be less chilling as applied to associational freedo ms.

    4
      In upholding the disclosure requirements, the Buckley Court relied
upon the fact that there was not public disclosure of contributions between
$10 and $10 0 to avoid reaching the q uestion of whether mandatory p ublic
disclosure of so small an am ount would "trespass[ ] impermissibly on         First Amendment rights." Id. at 84.
No. 02-5529              Anderson, et al. v. Spear, et al.    37    38   Anderson, et al. v. Spear, et al.          No. 02-5529

   The district court rejected the view that loans to campaigns       Wilkinson’s second compelling interest–removing the
should be treated as expenditures. First, the district court        appearance that heavily indebted candidates are easy
cited to the concern that repayment after the election creates      bedfellows for quid pro quo corruption–is once again
unique risks of quid pro quo corruption. As we have already         addressed by the contribution limits. If a $1000 contribution
found, however, the risk of quid pro quo is substantially           has been found by the Kentucky legislature to be sufficiently
mitigated by individual contribution limits.                 See    low to avoid the appearance or fact of corruption, then a
supra, section VI. Furthermore, the risk of quid pro quo is         $1000 contribution to a campaign that is indebted to the
virtually non-existent where the contribution is made to a          candidate should also be found to be non-corrupting. While
losing candidate who seeks to recoup some of his debt.              the candidate may have a greater vested interest in assuring
Finally, if the risks of after-election repayment are substantial   that an unsecured loan from his personal coffers gets repaid,
enough to justify regulation, the court must determine              the application of Kentucky’s contribution limits means that
whether these particular regulations, that is, the loan             no individual donor can give enough to be considered
limitation and the flat prohibition on post-election                corrupting or “apparently” corrupting.
contributions combined, are closely drawn to address the risk
of corruption.                                                        Finally, restrictions on loans are particularly onerous
                                                                    because they limit when a party can speak (or how much he
  The district court then adopted the reasoning of Wilkinson        can say at a given time). The exigencies of a campaign may
v. Jones, 876 F. Supp. 916 (W.D. Ky. 1995), which                   require that a candidate spend more early to raise name
previously upheld the $50,000 loan ban. The Wilkinson Court         recognition, or to address an issue of public concern prior to
found two distinct compelling interests: combating the              contributions arriving. Indeed, a candidate may need to speak
appearance that a “contributor is lining the candidate’s            early in order to establish her position and garner
pockets” by contributing after the election, and removing “the      contributions. The $50,000 ceiling on loans, while not
appearance that heavily indebted candidates are easy                insubstantial, does significantly impinge upon a candidate’s
bedfellows for quid pro quo contributors.” Wilkinson, 876 F.        ability to deliver and to time his or her message. We must
Supp. at 930-31.                                                    therefore reverse the district court’s judgment concerning the
                                                                    constitutionality of campaign loan limits.
  Wilkinson’s first compelling interest–combating the
appearance of a contributor’s lining a candidate’s pocket–is                                     IX.
simply a variation on the post-election contribution issue
raised above. We note that while a state does have the ability      WHETHER KENTUCKY’S PROHIBITION OF CONTRIBUTIONS
to regulate in order to combat the appearance of corruption,        DURING THE FINAL 28 DAYS BEFORE THE REGULAR
that appearance must be reasonable. To hold otherwise would         ELECTIO N (KRS § § 121.150(24) & 121A.030(5)) IS
be to give unreasonable perceptions of corruption the               CONSTITUTIONAL AS APPLIED
equivalent of a heckler’s veto. The perception that
contributions to campaigns, which in turn repay loans to               Pursuant to KRS §§ 121.150(24) & 121A.030(5), a
candidates, in some way “line the pockets” of candidates is         candidate is prohibited from receiving contributions in the
simply not reasonable, and should not be used as a basis for        final 28 days preceding an election, whether the candidate is
regulation.                                                         participating in the public finance scheme or not. Mr.
No. 02-5529              Anderson, et al. v. Spear, et al.     39    40   Anderson, et al. v. Spear, et al.            No. 02-5529

Anderson challenges the applicability of this provision to           cannot advance the State’s purpose in inducing participation
write-in candidates.                                                 in the public funding program. The district court found this
                                                                     attempt to distinguish the holding in Gable to be a
   The district court and Appellees assert that this issue is        “distinction without a difference.” But the district court
controlled by Gable v. Patton, 142 F.3d 940 (6th Cir. 1998).         paints with too broad a brush. The Gable court found that the
In Gable, this court examined whether non-participating              28-day window was permissible as applied to non-
candidates could be subjected to the 28-day restriction. While       participating candidates because it advanced Kentucky’s
the Gable court struck down the restrictions on internal             interest in combating corruption. Gable, 142 F.3d at 951.
contributions (self-financing) during this time period, the          The Gable court did not specifically address those candidates
court nonetheless upheld the restriction on external                 who are non-participating because they are ineligible for
contributions during the final 28 days, even as applied to           funding under the act–that is, write-in candidates. While the
candidates who do not participate in the public finance              opinion itself may appear at first blush to be broad enough to
scheme. Id. at 951. First, the court recognized that the 28-         encompass both voluntary and involuntary non-participants,
day requirement is an important part of Kentucky’s campaign          Gable’s reasoning supports the application of the 28-day
finance scheme. Id. at 950. The court relied upon                    window only to voluntary non-participants.
Kentucky’s statements that the 28-day restriction is necessary
in order to ensure that all contributions are made before the          Under the ratio decidendi of Gable, the 28-day window
final pre-election reporting date, so that “if a non-participating   contributes to Kentucky’s scheme to combat corruption, but
slate has exceeded the $1.8 million threshold, the Registry          only insofar as it supports the trigger, which in turn channels
can detect it in time to activate the Trigger.” Id. at 949-50.       individuals into the corruption-reducing public finance
Under the Kentucky campaign finance law, contributions to            scheme. Under KRS § 121A, however, write-in candidates
a participating candidate's campaign are capped at $600,000          are not eligible to participate in that scheme, and therefore
(which, with matching public funds equals $1.8 million). The         cannot be channeled into the public finance system.
lifting of this contribution cap is "triggered" by a                 Therefore applying the 28-day window to write-in candidates
non-participating candidate's receiving an excess of $1.8            simply cannot be intended to combat corruption by
million in contributions. Id. at 947. Kentucky argued in             channeling write-in candidates into the public finance
Gable that the 28-day window is necessary for the effective          scheme.
operation of the trigger; the trigger provision is an incentive
for candidates to participate in the public financing scheme;           The only remaining question then is whether exempting
and the purpose of the public financing scheme is to prevent         write-in candidates from the 28-day requirement would
actual and apparent corruption. Therefore, the State                 impair the incentives for other candidates to participate in the
contended application of the 28-day window to                        public finance scheme, and thereby undermine the Kentucky
non-participating candidates is justified by Kentucky's interest     statutory framework designed to combat corruption. The
in preventing corruption. This court agreed. Id. at 951.             public finance program caps contributions to a candidate's
                                                                     campaign at $600,000, and provides matching funds for those
  Here, Anderson challenges the application of the 28-day            dollars on a two-for-one basis. The contribution cap will be
window to write-in candidates. He attempts to distinguish            lifted at any time (until the final report date which is 28 days
Gable because write-in candidates are ineligible to participate      before the election) that the non-participating candidate
in the funding scheme, and therefore the 28-day window               collects more than $1.8 million. If the 28-day window were
No. 02-5529              Anderson, et al. v. Spear, et al.    41    42    Anderson, et al. v. Spear, et al.            No. 02-5529

not applicable to write-in candidates, a candidate eligible for                                    X.
public funding would have an incentive not to participate in
the public finance program only if she had reason to believe        WHETHER KENTUCKY’S PUBLIC FINANCE OPTION (KRS
that a write-in candidate would fail to collect more than $1.8      121A) DOES NOT PROVIDE BENEFITS ON A DISCRIMINATORY
million before the 28-day window closed, but would                  BASIS IN VIOLATION OF THE CONSTITUTION
substantially outstrip her in contributions in the final 28 days.
This is a highly unlikely scenario at best. To the extent that        Under the provisions of KRS 121A, a write-in candidate is
a write-in candidate could raise such last-minute money, those      not entitled to matching funds. Anderson challenges this
funds would most likely be internal contributions—that is,          provision as a violation of the Equal Protection Clause. As
contributions made by the candidate himself—and this court's        the district court noted below, Equal Protection challenges to
decision in Gable clarified that internal contributions are not     public funding schemes are not unique, as demonstrated by
subject to the 28-day window. Accordingly, we see no                the fact that the Buckley Court entertained an Equal Protection
reasonable likelihood that exempting write-in candidates            challenge to access to the federal public finance system.
would have a negative impact on candidate participation in
the program. The 28-day window, as applied to write-in                The language in Buckley concerning the inability of a minor
candidates, therefore does not serve the government’s               candidate to succeed in challenging a public funding scheme
purported purpose in combating corruption.                          on Equal Protection grounds is sweeping, and suggests a low
                                                                    probability of success for such a claim. For example, the
   But the 28-day window does unnecessarily abridge                 Buckley Court found that “Congress’ interest in not funding
associational freedom. As the Supreme Court has noted in            hopeless candidacies with large sums of public money . . .
McIntyre v. Ohio Election Com’n, the fact that speech occurs        necessarily justifies the withholding of public assistance from
during the heat of an election “only strengthens the protection     candidates without significant public support.” Buckley, 424
afforded” under the First Amendment. McIntyre v. Ohio               U.S. at 96. The Court then found that eligibility requirements
Election Comm’n, 514 U.S. 334, 347 (1995). Because write-           also served the public interest “against providing artificial
in candidates are less likely to have substantial name              incentives to ‘splintered parties and unrestrained
recognition or large bases of support, restricting their ability    factionalism.’” Id. (citation omitted).
to receive contributions during the vital 28 days preceding an
election constitutes a substantial burden on the associational        The Buckley Court concluded that Equal Protection claims
rights of both the candidate and her would-be supporters. The       seeking access to public financing are at base claims of the
district court therefore erred in holding that the application of   “denial of the enhancement of opportunity to communicate
the 28-day window to write-in candidates is constitutional.         with the electorate that the formulae afford eligible
                                                                    candidates.” Id. at 95. However, because the Court found
                                                                    that ineligible candidates are not subject to expenditure
                                                                    limitations applied to those in the public finance system, the
                                                                    Court found that those denied access were not “unfairly or
                                                                    unnecessarily burdened.” Id. at 95-96.
                                                                      In applying Buckley to Kentucky’s categorical exclusion of
                                                                    write-in candidates from public-funding eligibility, the district
No. 02-5529             Anderson, et al. v. Spear, et al.   43    44   Anderson, et al. v. Spear, et al.            No. 02-5529

court was “not unmindful that the instant action presents a                                     XI.
significant twist on the Buckley equal protection analysis, a
distinction that may, indeed, be said to inch the                 WHETHER KENTUCKY’S      TRIGGER            PROVISIONS      ARE
Commonwealth’s scheme in the direction of invidious               CONSTITUTIONAL AS APPLIED
discrimination.” Specifically, because of the operation of the
“trigger” (which releases participants from spending caps            As previously described, Kentucky’s trigger provision lifts
once non-participating candidates have raised $1.8 million),      the contribution cap for candidates participating in the public
participants in the public financing scheme are not necessarily   finance system, and eliminates the 28-day window restricting
burdened by an expenditure cap any more than are those            contributions for all candidates. KRS § 121A.030(5)(a).
candidates who are ineligible to participate in the program.
Accordingly, Buckley’s rationale that ineligible candidates are      Anderson challenges the trigger as excessively coercive.
not unfairly burdened because they are not subject to the         The Gable Court found that the trigger is not excessively
additional expenditure restrictions concomitant with the          coercive, and this panel is bound by that decision. See Gable,
public finance program is inapplicable. The district court 142 F.3d at 949. Anderson also challenges the trigger as
nonetheless and without discussion found that the difference      applied, suggesting that it is particularly onerous to write-in
was not significant enough to require a different result from     candidates who are not permitted to participate in the public
that which occurred in Buckley, and therefore upheld the          finance system. Because this argument is essentially a
program.                                                          recasting of the Equal Protection claim made in question X,
                                                                  it must fail for the same reason. We therefore affirm the
  While this is a close question given that under Kentucky’s      judgment of the district court upholding the constitutionality
scheme, write-in candidates are given all the burdens and         of the trigger provision as applied.
participating candidates all the benefits, we conclude that the
district court did not err in finding that the program can                                     XII.
survive on Equal Protection grounds post-Buckley.
Specifically, Kentucky’s interest in maintaining and                 For the foregoing reasons, the decision of the district court
managing scarce resources and, as Buckley put it, in “not         is REVERSED as to those claims addressed by this court in
funding hopeless candidacies with . . . public money,” is a       sections III-IX, and AFFIRMED as to those claims addressed
significant government interest that justifies access             in sections X-XI. The case is remanded for further
requirements for the fund. See Buckley, 424 U.S. at 96.           proceedings consistent with this order.
Accordingly, while Buckley is certainly distinguishable
insofar as the program here does not balance the burdens
among participants and non-participants, the government
interest in maintaining scarce resources allows it to treat
differently situated candidates differently without running
afoul of the Fourteenth Amendment’s Equal Protection
clause. We therefore affirm the decision of the district court
on this question.